Exhibit 10.1

EXECUTION VERSION

SPONSORS AGREEMENT

This Sponsors Agreement (this “Agreement”), dated as of December 1, 2014, is
made and entered into by and among the undersigned parties listed under Sponsors
on the signature page hereto (collectively, the “Sponsors”) and Parakou Tankers,
Inc., a Marshall Islands corporation (the “Company”).

WHEREAS, on the date hereof, the Company, Cambridge Capital Acquisition
Corporation, a Delaware corporation (“Parent”), Cambridge Holdco, Inc., a
Marshall Islands corporation and wholly-owned subsidiary of Parent (“Holdco”),
Cambridge Merger Sub, Inc., a Marshall Islands corporation and wholly-owned
subsidiary of Holdco (“Merger Sub”) and Por Liu entered into a Business
Combination Agreement (the “Merger Agreement”), pursuant to which Parent will
merge with and into Holdco with Holdco surviving the merger and becoming the
public company (the “Parent Merger”), and the Merger Sub merging with and into
the Company with the Company surviving the merger and becoming a wholly-owned
subsidiary of Holdco (the “Company Merger”, and together with the Parent Merger,
the “Mergers”); and

WHEREAS, the Sponsors collectively hold 2,012,500 shares (the “Sponsors’
Shares”) of Parent common stock, par value $0.0001 per share (“Parent Common
Stock”), warrants to acquire 4,721,215 shares of Parent Common Stock (“Sponsors’
Warrants” and together with the Sponsors’ Shares, the “Sponsors’ Equity”).

NOW, THEREFORE, in order to induce the parties to enter into the Merger
Agreement and to proceed with the Mergers and the Transactions, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties agree as
follows:

 

1. Capitalized terms used herein, but not otherwise defined, shall have the
meaning ascribed to such term in the Merger Agreement.

 

2. Immediately prior to the consummation of the Parent Merger, each Sponsor
agrees to contribute back to Parent a number of shares of Parent Common Stock
set forth in Exhibit A hereof for cancellation. The undersigned shall contribute
such Parent Common Stock to Parent without receipt of additional consideration
therefor (and agrees to execute such documents or certificates evidencing such
agreement as the Parent may reasonably request); provided however, the
undersigned shall not be obliged to contribute such Parent Common Stock to
Parent until all closing conditions to the Merger Agreement have been satisfied.

 

3. Each Sponsor hereby irrevocably and unconditionally agrees that:

 

  (a) in connection with a vote to approve the Merger Agreement, the Mergers,
the Transactions, and any proposal to approve the Holdco Benefit Plan, the
directors set forth in Section 2.05(a) of the Parent Disclosure Schedule to the
Merger Agreement, and the amendment and restatement, effective upon the
completion of the Mergers, of the Articles of Incorporation and By-laws of
Holdco, each Sponsor shall vote all of such Sponsor’s shares of Parent Common
Stock (including the Sponsors’ Shares) in favor of the approval and adoption of
the Merger Agreement, the Mergers, the Transactions, and the foregoing
proposals;



--------------------------------------------------------------------------------

  (b) in connection with a proposal to approve the adjournment of the Parent
Stockholders’ Meeting, including, if necessary or appropriate, to solicit
additional proxies in the event that there are not sufficient votes at the time
of the Parent Stockholders’ Meeting to approve the Merger Agreement, the
Mergers, the Transactions and the proposals set forth in Section 2(a) above,
each Sponsor shall vote all of such Sponsor’s shares of Parent Common Stock
(including the Sponsors’ Shares) in favor of such proposal to approve the
adjournment of the Parent Stockholders’ Meeting;

 

  (c) it will not exercise conversion rights with respect to any of the
Sponsor’s shares of Parent Common Stock;

 

  (d) it will vote all of such Sponsor’s shares of Parent Common Stock
(including the Sponsors’ Shares) against any action or agreement submitted for
approval or adoption of Parent’s stockholders that would reasonably be expected
to result in a breach of any covenant, representation or warranty or any other
obligation or agreement of Parent contained in the Merger Agreement; and

 

  (e) it will vote all of such Sponsor’s shares of Parent Common Stock
(including the Sponsors’ Shares) against any alternative transaction or proposal
with respect to any business combination (other than the transactions
contemplated by the Merger Agreement) and against any other action, agreement or
transaction, in any case, that is submitted for approval or adoption of Parent’s
stockholders that the Sponsors would reasonably expect is intended, or would
reasonably be expected to impede, interfere with, delay, postpone, discourage,
frustrate the purposes of or adversely affect the Mergers or the other
transactions contemplated by the Merger Agreement or this Agreement or the
performance by Parent of its obligations under the Merger Agreement or any of
the ancillary agreements to the Merger Agreement or the performance by the
Sponsors of their obligations under this Agreement, including: (i) any
extraordinary corporate transaction, such as a merger, consolidation or other
business combination involving Parent (other than the Mergers); (ii) any
reorganization, recapitalization or liquidation of Parent; or (iii) any change
in the present capitalization of Parent or any amendment or other change to the
Parent Certificate of Incorporation or By-laws.

 

4.

Each Sponsor further agrees that, until the Closing, it shall not, directly or
indirectly, (a) sell, offer to sell, assign, hypothecate, donate, transfer
(including by operation of Law), incur any lien, grant any security interest in,
pledge, dispose of or otherwise encumber (each, a “Transfer”) any legal or
beneficial interest in any of the Sponsors’ Equity, or otherwise agree to do any
of the foregoing, (b) deposit any Sponsors’ Equity into a voting trust or enter
into a voting agreement or arrangement or grant any proxy or power of attorney
with respect thereto that is inconsistent with this Agreement, (c) enter into
any contract, option or other arrangement or undertaking with respect to the
direct or indirect acquisition or sale, assignment, transfer (including by
operation of Law) or other

 

-2-



--------------------------------------------------------------------------------

  disposition of any Sponsors’ Equity, (d) take any action that would have the
effect of preventing or disabling it from performing its obligations hereunder,
or (e) publicly announce any intention to effect any transaction specified in
Sections 3(a)-3(d); provided, however, such restrictions shall not be applicable
to a Transfer of any of the Sponsors’ Equity: (i) to any Family Member, (ii) to
a trust for the benefit of a Sponsor or a Sponsor’s Family Member, (iii) upon
the Sponsor’s death or (iv) for philanthropic purposes; provided, further, a
Transfer pursuant to this Section 3 shall be permitted only if, as a
precondition to such Transfer, the transferee agrees in a writing, reasonably
satisfactory in form and substance to the Company to be bound by all of the
terms of this Agreement. For the purposes of this Agreement, “Family Member”
means any relationship by blood, marriage or adoption, including, but not
limited to, spouse, lineal descendants, stepchildren, father, mother, brother or
sister of the transferor or of the Sponsor.

 

5. Each Sponsor hereby waives any claim it has or may have in the future against
the Trust Fund, and will not seek recourse against the funds held in or
distributed from the Trust Fund.

 

6. Each party, if an individual, has the legal capacity to execute and deliver
this Agreement and to perform his or her obligations hereunder. Each party, if
not an individual, is a legal entity duly organized, validly existing and in
good standing under the Laws of the jurisdiction of its organization, has the
requisite corporate or similar power and authority, and has taken all corporate
or similar action necessary to authorize this Agreement to perform its
obligations hereunder. Each party represents and warrants that this Agreement
has been duly authorized, executed and delivered by the applicable party and is
a valid and binding agreement of such party, enforceable against it in
accordance with its terms subject to the effect of any applicable bankruptcy,
insolvency (including, without limitation, all Laws relating to fraudulent
transfers), reorganization, moratorium or similar Laws affecting creditors’
rights generally and subject to the effect of general principles of equity
(regardless of whether considered in a proceeding at Law or in equity).

 

7. Miscellaneous.

 

  (a) This Agreement shall be binding upon and inure solely to the benefit of
each party hereto and their respective heirs, successors, permitted assigns and
legal representatives, and nothing in this Agreement, express or implied, is
intended to or shall confer upon any other Person any right, benefit or remedy
of any nature whatsoever under or by reason of this Agreement.

 

  (b)

Each party acknowledges and agrees that irreparable damage would occur if any of
the provisions of this Agreement are not performed in accordance with their
specific terms and in the event of breach of this Agreement by a party, the
other party would not be adequately compensated in all cases by monetary damages
alone. Accordingly, in addition to any other right or remedy to which the
non-breaching party may be entitled, it shall be entitled to enforce any
provision of this Agreement by a decree of specific performance and to
temporary, preliminary

 

-3-



--------------------------------------------------------------------------------

  and permanent injunctive relief to prevent breaches or threatened breaches of
any of the provisions of this Agreement, without posting any bond or other
undertaking.

 

  (c) This Agreement shall be governed by, and construed in accordance with, the
Laws of the State of New York applicable to contracts executed in and to be
performed in that State. The parties irrevocably and unconditionally submit to
the exclusive jurisdiction of the United States District Court for the Southern
District of New York or, if such court does not have jurisdiction, the New York
State Supreme Court in the Borough of Manhattan, in any action arising out of or
relating to this Agreement. The parties irrevocably agree that all claims in
respect of the interpretation and enforcement of the provisions of this
Agreement will be heard and determined in such a New York federal or State
court, and that such jurisdiction of such courts with respect thereto will be
exclusive, except solely to the extent that all such courts lawfully decline to
exercise such jurisdiction. Each party hereby waives, and agrees not to assert,
as a defense in any action, suit or proceeding for the interpretation or
enforcement hereof or of any such document or in respect of any such
transaction, that it is not subject to such jurisdiction. Each party hereby
waives, and agrees not to assert, to the maximum extent permitted by Law, as a
defense in any action, suit or proceeding for the interpretation or enforcement
hereof or of any such document or in respect of any such transaction, that such
action, suit or proceeding may not be brought or is not maintainable in such
courts or that the venue thereof may not be appropriate or that this Agreement
may not be enforced in or by such courts. Each party hereby waives to the
fullest extent permitted by applicable Law any right it may have to a trial by
jury with respect to any litigation directly or indirectly arising out of, under
or in connection with this Agreement.

 

  (d) This Agreement may not be amended except by an instrument in writing
signed by each of the parties hereto.

 

  (e) This Agreement constitutes the entire agreement among the parties with
respect to the subject matter hereof and supersedes all prior agreements and
undertakings, both written and oral, among the parties, or any of them, with
respect to the subject matter hereof.

 

  (f) This Agreement shall not be assigned (whether pursuant to a merger, by
operation of law or otherwise) without the prior written consent of the other
parties hereto. Any purported assignment in violation of this Section 8(f) shall
be void and shall not operate to transfer or assign any interest or title to the
purported assignee.

[Signature page follows]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

PARAKOU TANKERS, INC. By  

/s/ Por Liu

Name:   Por Liu Title:   CEO SPONSORS CAMBRIDGE CAPITAL LLC By  

/s/ Benjamin Gordon

Name:   Benjamin Gordon Title:   Managing Partner GORDON FAMILY 2007 TRUST By  

/s/ Jonathan Morris

Name:   Jonathan Morris Title:   Trustee

/s/ Mitchell Gordon

MITCHELL GORDON

/s/ Michael Durham

MICHAEL DURHAM GANTCHER FAMILY LIMITED PARTNERSHIP By  

/s/ Nathan Gantcher

Name:   Nathan Gantcher Title:   Managing Partner

/s/ Scott Laurans

SCOTT LAURANS

/s/ Bob Hammel

BOB HAMMEL

/s/ Herb Shear

HERB SHEAR

[Signature Page to Sponsors Agreement]



--------------------------------------------------------------------------------

/s/ Jonathan Meeks

JONATHAN MEEKS

/s/ Sidney Brown

SIDNEY BROWN

/s/ David Brodsky

DAVID BRODSKY

/s/ Elliott Brodsky

ELLIOTT BRODSKY

/s/ Jonathan Morris

JONATHAN MORRIS

/s/ Ramon Suazo

RAMON SUAZO ALEX 2012 TRUST By  

/s/ Robert A. Romanoff

Name:   Robert A. Romanoff Title:   Trustee RAYMOND AVON VENTURES, LLC By  

/s/ Raymond T. Mancini

Name:   Raymond T. Mancini Title:   Principal

 

[Signature Page to Sponsors Agreement]



--------------------------------------------------------------------------------

Exhibit A

 

Name of Stockholder

   Initial Number of
Parent Common
Stock      Cancellation of
Parent Common
Stock      Number of Parent
Common Stock
After Cancellation  

Gordon Family 2007 Trust

     1,567,500         788,618         778,882   

Mitchell Gordon

     60,000         30,186         29,814   

Michael J. Durham

     40,000         20,124         19,876   

Gantcher Family Limited Partnership

     60,000         30,186         29,814   

Scott Laurans

     60,000         30,186         29,814   

Sidney Brown

     10,000         5,031         4,969   

David Brodsky

     25,000         12,578         12,422   

Herb Shear

     25,000         12,578         12,422   

Bob Hammel

     50,000         25,155         24,845   

Jonathan Morris

     5,000         2,516         2,484   

Elliott Brodsky

     10,000         5,031         4,969   

Alex 2012 Trust

     10,000         5,031         4,969   

Ramon Suazo

     15,000         7,547         7,453   

Raymond Avon Ventures, LLC

     25,000         12,578         12,422   

Jonathan Meeks

     50,000         25,155         24,845      

 

 

    

 

 

    

 

 

 

Total

     2,012,500         1,012,500         1,000,000   